422 F.2d 871
ST. PAUL FIRE & MARINE INSURANCE COMPANY, a corporation, Appellant,v.MOUNTAINEER CONTRACTORS, INC., Sovereign ConstructionCompany, Ltd., a corporation, and Aetna Casualtyand Surety Company, Appellees.
No. 13507.
United States Court of Appeals, Fourth Circuit.
Argued Jan. 8, 1970.Decided April 7, 1970.

Eugene F. Brady, New York City (Hart & Hume, New York City, Oscar J. Andre, and Steptoe & Johnson, Clarksburg, W. Va., on the brief), for appellant.
Herman J. Obert, Philadelphia, Pa.  (Cushman & Obert, Philadelphia, Pa., and Herschel Rose, Fairmont, W. Va., on the brief), for appellees.
Before SOBELOFF, CRAVEN and BUTZNER, Circuit Judges.
PER CURIAM:


1
We find no error in the District Judge's order.  The objections to the order seem to us without substance.  Indeed, we think the order points to an eminently fair and practicable way to terminate a controversy already too long protracted.  The arbitration begun and now pending in Pittsburgh, Pennsylvania, should proceed without further delay.


2
Affirmed.